Citation Nr: 1527453	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-31 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue, to include as an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include as an undiagnosed illness.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for seizures.



REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 13, 1990 to April 6, 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

(The decision below addresses the application to reopen a previously denied claim of service connection for fatigue.  The underlying question of service connection and the remaining issues on appeal are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1. By a March 2000 decision, the RO denied entitlement to service connection for fatigue.  The appellant did not file an appeal and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination.

2.  Evidence received since the RO's March 2000 decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for fatigue.
CONCLUSIONS OF LAW

1.  The March 2000 decision by the RO that denied the claim for service connection for a fatigue is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence relating to the appellant's claim of service connection for fatigue, received since the RO's September 2000 decision, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in March 2000, noting that the evidence of record failed to establish any relationship between fatigue and any disease or injury during military service.  In addition, the RO found that no chronic disability subject to service connection was shown in service treatment records or any other evidence, and that the Veteran had failed to reply to a letter requesting additional evidence and information.  The evidence in the record in March 2000 included service treatment records, and a July 1997 VA examination report, reflecting the examiner's opinion that the Veteran's fatigue was most likely to be secondary to his psychiatric problems and medication for the same.  The Veteran was not service connected for any psychiatric disability at that time.

New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since March 2000, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran was provided with a VA examination in November 2012.  The examiner found, with regard to fatigue, that the Veteran had sleep disturbance which was difficult to assess, and that he would refer this to mental health.  The Board notes that the Veteran has been service connected for posttraumatic stress disorder (PTSD).  See December 2012 rating decision. 

The Board finds that this evidence is new because it was not before the adjudicator in March 2000. The Board also finds that the new evidence is material because, when considered with the evidence already in the record, it directly addresses the reason the claim was previously denied on the last adjudication in March 2000.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for fatigue.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for fatigue, the appeal to this extent is granted.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran has reported, and a VA examiner has noted, that the Veteran underwent knee surgery in November 2001 on the right knee and in January 2002 on the left.  In addition, the Veteran has contended that his skin rash was treated at Fort Meade in 1996 or 1997.  These records are not in the claims file, and should be obtained on remand.  

The Veteran contends that he has had a recurring rash since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He was provided with a VA examination in November 2012.  The Veteran reported a rash that appeared a few times a month, lasted a few days, and that it looked like poison ivy with prickly little bumps and caused extreme itching.  He indicated that it typically occurred in an area that moves, including behind his knees.  The examiner noted that there was no rash at the time of his examination.  When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  As such, the Veteran should be provided with a VA examination to determine whether he has a recurrent skin rash that is related to service.  This should be done during an active phase of the rash.

The Veteran has contended that he has fatigue as a result of service in the Persian Gulf War.  A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2013).  Service personnel records reflect that the Veteran had active service in Southwest Asia.

A 'qualifying chronic disability' includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010).  Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations). See 76 Fed. Reg. 81834-81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term 'objective indications of a qualifying chronic disability' include both 'signs,' in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. See 38 U.S.C.A. § 1117(g).

The Board notes that the Veteran was provided with a VA examination in November 2012, in order to determine whether his fatigue was related to service or whether he had a disorder under 38 C.F.R. § 3.317(a)(3).  The examiner determined that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.  However, even if he did not meet the criteria for fatigue, service connection would still be available if his fatigue was chronic, but not due to a diagnosed disability.  In addition, the evidence of record shows that his fatigue could be due to, or secondary to, a psychiatric disorder.  The Veteran is now service connected for PTSD.  As such, another examination is necessary to determine whether the Veteran's fatigue is due to his diagnosed PTSD, or is separate and distinct and not due to a diagnosed disorder.

With regard to the Veteran's claim for entitlement to service connection for seizures, he was provided with a VA examination in November 2012.  The examiner noted that the current complex partial seizure of unknown etiology diagnosis had been given by neurology and that "further workup would depend in reevaluation of this condition in the future."  The examiner opined that seizures were less likely as not due to service, as service treatment records did not reflect any treatment for these, and there was no current clinical evidence of the condition at the time of the examination.  

It is unclear from the opinion why further workup of the Veteran's seizures would be necessary, and whether such was undertaken.  As such, further opinion is necessary to determine whether the Veteran has an actual diagnosis and the etiology of seizures.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment related to the knees, including records reflecting surgery in November 2001 on the right knee and in January 2002 on the left, and records reflecting treatment for a skin rash at Fort Meade in 1996 or 1997.  

2.  Schedule the Veteran for a VA examination to determine the etiology of a skin rash.  All indicated tests and studies should be conducted.  The examination should be scheduled during a flare up of the Veteran's skin condition.  (The examining facility should be informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that where the appellant's condition is subject to active and inactive stages (skin conditions generally), an examination should be conducted during the active stage).  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin rash was caused by or is etiologically related to any incident of active military service.  The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be afforded a VA examination to determine whether he has fatigue that is considered chronic under applicable regulations or is due to related to a diagnosed disability.  The claims file must be made available to and reviewed by the examiner. All appropriate testing should be performed.

(a)  Based on an examination of the Veteran, review of the claims file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatigue is attributable to a known underlying clinical diagnosis, to include PTSD.

(b)  If his fatigue is attributable to a known clinical diagnosis other than PTSD, opine as to whether that disability at least as likely as not (50 percent or greater probability) had its onset during military service or is otherwise related or attributable to any event or incident of his active military service.

(c)  If his fatigue is not attributable to a known diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The Veteran should be afforded a VA examination to determine whether he has seizures that are related to a diagnosed disability or are considered chronic under applicable regulations.  The claims file must be made available to and reviewed by the examiner.  All appropriate testing should be performed.

(a)  Based on an examination of the Veteran, review of the claims file, and history provided by the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's seizures are attributable to a known underlying clinical diagnosis.  In so opining, the examiner should clarify whether "complex partial seizures" is a diagnosis in and of itself, or whether this is a type of seizure attributable to a clinical diagnosis.  

(b)  If the Veteran has seizures attributable to a known clinical diagnosis, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during his service or is otherwise related or attributable to any event or incident of his service.

(c)  If seizures are not attributable to a known diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, which have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


